STOCK PURCHASE AGREEMENT between ALCON HOLDINGS, INC. and LENSX LASERS, INC. and THE SHAREHOLDERS LISTED HEREIN and WILLIAM LINK and JAMES GARVEY as the SELLERS’ REPRESENTATIVES Dated:July 6, 2010 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1.1 Certain Definitions 1 1.2 Other Definitional and Interpretive Matters. 1 ARTICLE II SALE AND PURCHASE OF SHARES, PURCHASE PRICE; CLOSING 2 2.1 Purchase and Sale of Company Securities. 2 2.2 Purchase Price 3 2.3 Payments at Closing 3 2.4 Closing 4 2.5 Deliveries Prior to the Closing Date 5 2.6 Deliveries on the Closing Date 5 2.7 No Further Ownership Rights in the Company 7 2.8 Dissenting Shares; Release of Appraisal Holdback. 7 2.9 Net Working Capital Adjustment. 8 2.10 Earnout Payments. 10 2.11 Withholding 14 2.12 Release of Escrow Balance. 14 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE INDIVIDUAL SELLERS 15 3.1 Organization and Good Standing 15 3.2 Authorization of Agreement 16 3.3 Conflicts; Consents of Third Parties. 16 3.4 Ownership and Transfer of Company Securities 16 3.5 Litigation 17 3.6 Absence of Claims 17 3.7 Insolvency 17 3.8 Financial Advisors 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY 17 4.1 Organization and Compliance. 17 4.2 Authorization of Agreement 18 4.3 Conflicts; Consents of Third Parties. 18 4.4 Capitalization. 18 4.5 Subsidiaries 19 4.6 Corporate Records. 20 4.7 Financial Statements. 20 4.8 No Undisclosed Liabilities 21 4.9 Absence of Certain Developments 21 4.10 Taxes. 23 4.11 Real Property. 26 4.12 Tangible Personal Property. 27 4.13 Intellectual Property. 27 4.14 Medical Products; Research Studies. 30 TABLE OF CONTENTS (continued) Page 4.15 Material Contracts. 32 4.16 Employee Benefits Plans. 34 4.17 Employees. 37 4.18 Labor. 38 4.19 Litigation 39 4.20 Compliance with Laws; Permits. 39 4.21 Environmental Matters 40 4.22 Insurance 41 4.23 Inventories 41 4.24 Related Party Transactions 41 4.25 Suppliers. 42 4.26 Product Warranty; Product Liability 42 4.27 Banks; Power of Attorney 42 4.28 Certain Payments 42 4.29 Financial Advisors 42 4.30 Certain Governmental Matters 43 4.31 Insolvency 43 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 43 5.1 Organization and Good Standing 43 5.2 Authorization of Agreement 43 5.3 No Vote Required 43 5.4 Conflicts; Consents of Third Parties. 44 5.5 Litigation 44 5.6 Investment Intention 44 5.7 Financial Advisors 44 5.8 Financing 44 ARTICLE VI COVENANTS 44 6.1 Conduct of the Business Pending the Closing. 44 6.2 Additional Seller Covenants 48 6.3 Access to Information; Confidentiality 48 6.4 Third Party Consents 49 6.5 Governmental Consents and Approvals. 49 6.6 Further Assurances 51 6.7 Non-Competition. 51 6.8 Non-Solicitation; Confidentiality. 53 6.9 Preservation of Records 54 6.10 Publicity. 55 6.11 Use of Name 55 6.12 Options and Company Option Plan. 56 6.13 Related-Party Transactions with Non-Management Affiliates 57 6.14 Monthly Financial Statements 57 6.15 Fees and Expenses 57 6.16 Notification of Certain Matters 57 6.17 Indebtedness 58 6.18 Interim Debt Financing 58 TABLE OF CONTENTS (continued) Page 6.19 Second Step Merger 58 6.20 Directors and Officers Insurance. 59 6.21 Employee Matters 59 6.22 Resignation of Directors 60 6.23 401(k) Plan 60 6.24 Certain Waivers 60 6.25 Valuation Opinion 60 6.26 Parachute Payment Waiver. 61 ARTICLE VII CONDITIONS TO CLOSING 62 7.1 Purchaser’s Conditions to Closing 62 7.2 Sellers’ Conditions to Closing 64 ARTICLE VIII INDEMNIFICATION, REMEDIES AND FREEDOM TO OPERATE 64 8.1 Survival of Representations and Warranties 64 8.2 Indemnification. 65 8.3 Limitations on Indemnification for Breaches of Representations and Warranties. 66 8.4 Indemnification Procedures. 67 8.5 Tax Matters. 69 8.6 Recourse for Indemnity Claims. 71 8.7 Freedom to Operate Payments and Recourse 72 ARTICLE IX TERMINATION 73 9.1 Termination of Agreement 73 9.2 Procedure Upon Termination 74 9.3 Effect of Termination 74 ARTICLE X MISCELLANEOUS 75 10.1 Release of Claims. 75 10.2 Sellers’ Representative. 77 10.3 Notices 79 10.4 Specific Performance 80 10.5 Successors and Assignees. 81 10.6 Expenses 81 10.7 Delays or Omissions; Waiver 81 10.8 Amendment 82 10.9 Entire Agreement 82 10.10 Severability. 82 10.11 Counterparts, Facsimile Signatures 82 10.12 Submission to Jurisdiction; Consent to Service of Process; Waiver of Jury Trial. 82 10.13 Governing Law 83 10.14 Further Actions 83 10.15 No Third-Party Beneficiaries 83 TABLE OF CONTENTS (continued) Page Disclosure Schedules Annexes Annex 1 Initial Deemed Product Price, Initial Target Product Revenue, Initial Deemed Procedure Price; Initial Target Procedure Revenue and Initial Target Net Revenue. Annex 2 Defined Terms Exhibits Exhibit A Initial Sellers, Joining Sellers; Company Securities Owned; Seller Pro-Rata Percentages Exhibit B Seller Distribution Schedule Exhibit C Form of Escrow Agreement Exhibit D Form of Post-Closing Counterpart Signature Page Exhibit E Form of Opinion of Stradling Yocca Carlson & Rauth Exhibit F Form of Interim Debt Financing Promissory Note Exhibit G Representative Expense Amount Exhibit H Form of Parachute Payment Waiver Exhibit I Form of Option Termination Agreement Exhibit JForm of Employment Agreement STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of July 6, 2010, by and among ALCON HOLDINGS, INC., a Delaware company (“Purchaser”), LENSX LASERS, INC., a Delaware company (the “Company”), the holders of Company securities listed on ExhibitA hereto as “Initial
